Citation Nr: 1534719	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  06-37 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, & Kilpatrick LTD


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty service from February 1969 to October 1972, to include service in Thailand during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2010, the Veteran testified before the undersigned during a Travel Board hearing.  A transcript of the hearing is of record.

In November 2013, the Board denied entitlement to service connection for prostate cancer.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).

In a May 2014 Joint Motion for Remand (JMR), the parties agreed that the Board's decision should be vacated.  In May 2014, the Court vacated the Board's decision, and remanded the claim to the Board for action consistent with the JMR.

In October 2014, the Board remanded the claim for further development of the evidence.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during service in Thailand. 

2.  The Veteran's prostate cancer is presumed to be due to exposure to herbicide agents during active service.



CONCLUSION OF LAW

The Veteran's prostate cancer is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting service connection for prostate cancer.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to this claim.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. 
§ 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).

The Veteran asserts that his prostate cancer is related to herbicide exposure in service.  He reported that he lived off base for 8 months during a tour of duty in Thailand.  He contends that during that period, he waited at the perimeter to be picked up by a rickshaw and taken off base to his living quarters.  He returned through the perimeter on a daily basis for those 8 months.  He also stated that his work on the flight line was located next to the perimeter.

The Board notes that, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a) (6), 3.307(d) (1), 3.309(e).  A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  Among those enumerated diseases is prostate cancer.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In the present case, the Veteran's service personnel records show that he served in Thailand during the Vietnam War (from July 1970 to sometime in 1972), specifically at Air Force Bases in U-Tapao and Ubon.  The Veteran's personnel records show service with the 307th MM Sq at the U-Tapao Airfield and the 408th MM Sq at the Ubon Airfield in Thailand.  Information received from the Air Force Historical Research Agency indicates that herbicides were used at U-Tapao and Ubon during the Vietnam Era.  The information also notes that it was common for service members to live off base and to wait for transportation at the bus stop right outside the main gate at U-Tapao (at the perimeter).

Consequently, in order to be entitled to presumptive service connection for his prostate cancer as related to herbicide exposure, the Veteran must establish actual exposure to herbicides while serving in Thailand.  As noted above, the Veteran did have service in Thailand during the Vietnam Era and that herbicides were used in the areas of U-Tapao and Ubon where he commuted to and from his living quarters and worked.   

Private medical records reflect that the Veteran was diagnosed with prostate cancer in 2001.

VA has repeatedly acknowledged that herbicides were used around the perimeters of various U.S. bases and field stations in Thailand in the 1960s and 70s.  See, e.g., VBA Fast Letter 09-20 (May 6, 2009); Compensation Service Bulletin (December 2011); VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam-era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  VA has stated that special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

In the present case, the Board notes that the Veteran served in Vietnam from 1970 to 1972 in Thailand.  The Veteran is competent to report that during a tour of duty in Vietnam he lived off base which involved waiting for transportation at the perimeter as well as working in the flight line close to the perimeter.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses).
Moreover, the Veteran's assertions are supported and corroborated by research conducted by the Air Force Historical Research Agency.  In light of this evidence, the Board finds that the Veteran was thus likely exposed to herbicides during his period of service.  Additionally, he has presented medical evidence of a diagnosis of prostate cancer, rendered by a competent medical expert.  Therefore, in light of 38 U.S.C.A. § 5107, herbicide exposure is conceded by the Board, and service connection for prostate cancer is granted on a presumptive basis.


ORDER

Entitlement to service connection for prostate cancer is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


